IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 01-41004
                              Summary Calendar



                             CARY O. SMITH, JR.,

                                                 Plaintiff-Appellant,

                                     versus

                 R. O. ALEXANDER; D. OLIPHANT; KENT
                  RAMSEY; JAMES FOXWORTH; ROY MOTT,

                                                 Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:98-CV-168
                        - - - - - - - - - -
                            May 21, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cary O. Smith, Jr., Texas prisoner # 732505, appeals the

district court’s grant of summary judgment to the appellees in this

42 U.S.C. § 1983 action. Smith alleges that the appellees violated

his Eighth Amendment rights by assigning and allowing him to work

at a kitchen job which exceeded his medical work restrictions.

While working    at   this    job,   Smith    dislocated   his   shoulder   on

December 18, 1997, and later underwent surgery which he attributes

to this incident.      Smith contends that the change in his job


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-41004
                                   -2-

assignment to work in the kitchen interfered with the medical

department’s treatment of him because it had previously recommended

that he be assigned to sidewalk duty.

     Smith has not specified how any of the tasks he was required

to perform in the kitchen exceeded his medical work restrictions.

He has not shown that the appellees actually knew that he faced a

substantial   risk   of   serious   harm   and,   therefore,   he   has   not

established deliberate indifference.         See Farmer v. Brennan, 511
U.S. 825, 847 (1994); Reeves v. Collins, 27 F.3d 174, 176-77 (5th

Cir. 1994).   To the extent that Smith raises additional “issues of

error,” he has abandoned these arguments by failing to adequately

brief them.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     AFFIRMED.